




Exhibit 10.3
 
LIMITED PARTNERSHIP AGREEMENT
OF
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP
A DELAWARE LIMITED PARTNERSHIP
 
February 9, 2015
 























































































--------------------------------------------------------------------------------




 TABLE OF CONTENTS
AGREEMENT
1
 
 
ARTICLE 1 DEFINED TERMS
1
 
 
ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION
11
2.1
Formation
11
2.2
Name, Office and Registered Agent
12
2.3
Term and Dissolution
12
2.4
Filing of Certificate and Perfection of Limited Partnership
12
 
 
 
ARTICLE 3 BUSINESS OF THE PARTNERSHIP
12
 
 
ARTICLE 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS
13
4.1
Capital Contributions
13
4.2
Additional Capital Contributions and Issuances of Additional Partnership Units
13
4.3
Additional Funding
14
4.4
LTIP Units
14
4.5
Conversion of LTIP Units
16
4.6
Capital Accounts
18
4.7
No Interest on Contributions
18
4.8
Return of Capital Contributions
18
4.9
No Third Party Beneficiary
18
4.10
Redemption of REIT Shares
19
 
 
 
ARTICLE 5 PROFITS AND LOSSES; DISTRIBUTIONS
19
5.1
Allocation of Profit and Loss
19
5.2
Distribution of Cash
22
5.3
REIT Distribution Requirements
23
5.4
No Right to Distributions in Kind
23
5.5
Limitations on Return of Capital Contributions
23
5.6
Distributions Upon Liquidation
23
5.7
Substantial Economic Effect
23
 
 
 
ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
23
6.1
Management of the Partnership
23
6.2
Delegation of Authority
25
6.3
Indemnification and Exculpation of Indemnitees
26
6.4
Liability of the General Partner
27
6.5
Reimbursement of General Partner
28
6.6
Outside Activities
28
6.7
Employment or Retention of Affiliates
28
6.8
General Partner Participation
28
6.9
Title to Partnership Assets
29
6.10
No Duplication of Fees or Expenses
29
 
 
 
ARTICLE 7 CHANGES IN GENERAL PARTNER
29
7.1
Transfer of the General Partner’s Partnership Units
29
7.2
Admission of a Substitute or Additional General Partner
29


ii



--------------------------------------------------------------------------------




7.3
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
30
7.4
Removal of a General Partner
30
 
 
 
ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
31
8.1
Management of the Partnership
31
8.2
Power of Attorney
31
8.3
Limitation on Liability of Limited Partners
31
8.4
Ownership by Limited Partner of Corporate General Partner or Affiliate
31
8.5
Limited Partner Right of Redemption
31
8.6
Redemption of Special Limited Partnership Units
33
 
 
 
ARTICLE 9 TRANSFERS OF LIMITED PARTNERSHIP UNITS
34
9.1
Purchase for Investment
34
9.2
Restrictions on Transfer of Limited Partnership Units
35
9.3
Admission of Substitute Limited Partner
36
9.4
Rights of Assignees of Partnership Units
36
9.5
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
36
9.6
Joint Ownership of Units
37
 
 
 
ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
37
10.1
Books and Records
37
10.2
Custody of Partnership Funds; Bank Accounts
37
10.3
Fiscal and Taxable Year
37
10.4
Annual Tax Information and Report
37
10.5
Tax Matters Partner; Tax Elections; Special Basis Adjustments
38
10.6
Reports to Limited Partners
38
 
 
38
ARTICLE 11 AMENDMENT OF AGREEMENT
38
 
 
ARTICLE 12 GENERAL PROVISIONS
39
12.1
Notices
39
12.2
Survival of Rights
39
12.3
Additional Documents
39
12.4
Severability
39
12.5
Entire Agreement
40
12.6
Pronouns and Plurals
40
12.7
Headings
40
12.8
Counterparts
40
12.9
Governing Law
40
 
 
 
EXHIBIT A - CONTRIBUTIONS & INTEREST
A-1
 
 
EXHIBIT B - NOTICE OF EXERCISE OF REDEMPTION RIGHT
B-1
 
 
EXHIBIT C - NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO LIMITED
PARTNERSHIP UNITS
C-1
 
 
EXHIBIT D - NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS
INTO LIMITED PARTNERSHIP UNITS
D-1

 

iii



--------------------------------------------------------------------------------




LIMITED PARTNERSHIP AGREEMENT
OF
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP
 
This Limited Partnership Agreement (“Limited Partnership Agreement”) is entered
into this  9th day of February, 2015 between NorthStar/RXR New York Metro
Income, Inc., a Maryland corporation (the “General Partner”), and the Limited
Partners set forth on Exhibit A attached hereto, as amended from time to time.
Capitalized terms used herein but not otherwise defined shall have the meanings
given them in Article 1.
 
AGREEMENT
 
WHEREAS, the General Partner intends to qualify as a real estate investment
trust under the Internal Revenue Code of 1986, as amended;
 
WHEREAS, NorthStar/RXR Operating Partnership, LP (the “Partnership”), was formed
on March 25, 2014 as a limited partnership under the laws of the State of
Delaware, pursuant to a Certificate of Limited Partnership filed with the Office
of the Secretary of State of the State of Delaware on March 25, 2014;
 
WHEREAS, the General Partner desires to conduct its current and future business
through the Partnership; and
 
WHEREAS, the parties hereto desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE 1
DEFINED TERMS
 
The following defined terms used in this Agreement shall have the meanings
specified below:
 
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
 
“Additional Funds” has the meaning provided in Section 4.3 hereof.
 
“Adjusted Capital Account” means, with respect to any Partner, the Capital
Account of such Partner as of the end of each Partnership Year (i) increased by
any amounts which such Partner is obligated to restore pursuant to any provision
of this Agreement or is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(g)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii) (d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.
 
“Adjustment Event” has the meaning provided in Section 4.4(b) hereof.
 
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General

1



--------------------------------------------------------------------------------




Partner, and (iii) to the extent not included in clause (ii) above, REIT
Expenses; provided, however, that Administrative Expenses shall not include any
administrative costs and expenses incurred by the General Partner that are
attributable to Properties or partnership interests in a Subsidiary Partnership
that are owned by the General Partner directly.
 
“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted with by the Partnership and responsible for directing or
performing the day-to-day business affairs of the Partnership, including any
Person to whom such Advisor subcontracts substantially all of such functions.
 
“Advisory Agreement” means the agreement between the General Partner, the
Advisor and the other parties named therein pursuant to which the Advisor will
direct or perform the day-to-day business affairs of the General Partner.
 
“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. An entity shall not be deemed to control or be under common
control with a program sponsored by the Sponsor unless (A) the entity owns 10%
or more of the voting equity interests of such program or (B) a majority of the
board of directors of the General Partner (or equivalent governing body) of such
program is composed of Affiliates of the entity.
 
“Aggregate Share Ownership Limit” has the meaning provided in the Articles of
Incorporation.
 
“Agreed Value” means (i) in the case of any Contributed Property, the fair
market value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
 
“Agreement” means this Limited Partnership Agreement, as amended, modified
supplemented or restated from time to time, as the context requires.
 
“Applicable Percentage” has the meaning provided in Section 8.5(b) hereof.


“Articles of Incorporation” means the Articles of Incorporation of the General
Partner, as amended or restated from time to time, filed with the Maryland State
Department of Assessments and Taxation.
 
“Capital Account” has the meaning provided in Section 4.6 hereof.
 
“Capital Account Limitation” has the meaning provided in Section 4.5(b) hereof.
 
“Capital Contribution” means, with respect to any Partner, the amount of money
and the Agreed Value of Contributed Property which such Partner contributes or
is deemed to contribute to the Partnership pursuant to Section 4.1 or 4.2
hereof. Any reference to the Capital Contribution of a Partner shall include the
Capital Contribution made by a predecessor holder of the Partnership Unit of
such Partner.
 
“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

2



--------------------------------------------------------------------------------




(i) The initial Carrying Value of any asset contributed to the Partnership shall
be the gross fair market value of such asset, as agreed by the Contributing
Partner and the General Partner.
 
(ii) The Carrying Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner
using such reasonable method of valuation as it may adopt immediately prior to
the following events:
 
(a)     the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution
or the provision of services to or for the benefit of the Partnership, if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;
 
(b)     the distribution by the Partnership to a Partner of more than a de
minimis amount of property as consideration for an interest in the Partnership,
if the General Partner reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership;
 
(c)     the liquidation of the Partnership within the meaning of Regulations
Section 1.704- 1(b)(2)(ii)(g);
 
(d)     the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and
 
(e)     at such other times as the General Partner shall reasonably deem
necessary or advisable if permitted by, or required to comply with, Regulations
Sections 1.704-1(b) and   1.704-2.
 
(iii) The Carrying Value of a Partnership asset distributed to a Partner shall
be the gross fair market value of such asset on the date of distribution, as
agreed by the distributee and the General Partner.
 
(iv) The Carrying Values of Partnership assets shall be adjusted to reflect any
adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or 743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m); provided, however, that Carrying Values shall not
be adjusted pursuant to this clause (iv) to the extent that the General Partner
reasonably determines that an adjustment pursuant to clause (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (iv).
 
(v) If the Carrying Values of a Partnership asset has been determined or
adjusted pursuant to clause (i), (ii), or (iv) above, such Carrying Values shall
thereafter be adjusted by Depreciation.
“Cash Amount” means an amount of cash equal to the lesser of (i) the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Redemption or (ii) the applicable Redemption Price determined by the General
Partner.
 
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
 



3



--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any particular provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Share Ownership Limit” has the meaning provided in the Articles of
Incorporation.
 
“Common Unit” means a fractional, undivided share of the Partnership Interests
of all Partners issued pursuant to Article 4 hereof, but does not include,
unless otherwise provided herein for specific purposes, any Preferred Unit,
Special Limited Partnership Unit, or any other Partnership Unit specified in a
Partnership Unit Designation as being other than a Common Unit; provided,
however, that the General Partner Interest and the Limited Partner Interests
shall have the differences in rights and privileges as specified in this
Agreement.
 
“Constituent Person” has the meaning provided in Section 4.5 hereof.
 
“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership.
 
“Conversion Date” has the meaning provided in Section 4.5(c) hereof.
 
“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares wholly or
partly in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares wholly or partly in REIT Shares, (ii) subdivides its outstanding
REIT Shares, or (iii) combines its outstanding REIT Shares into a smaller number
of REIT Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on such date
and, provided further, that in the event that an entity other than an Affiliate
of the General Partner shall become General Partner pursuant to any merger,
consolidation or combination of the General Partner with or into another entity
(the “Successor Entity”), the Conversion Factor shall be adjusted by multiplying
the Conversion Factor by the number of shares of the Successor Entity into which
one REIT Share is converted pursuant to such merger, consolidation or
combination, determined as of the date of such merger, consolidation or
combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; provided, however, that if the General Partner
receives a Notice of Redemption after the record date, but prior to the
effective date of such dividend, distribution, subdivision or combination, the
Conversion Factor shall be determined as if the General Partner had received the
Notice of Redemption immediately prior to the record date for such dividend,
distribution, subdivision or combination.
 
“Conversion Notice” means the Notice of Election by Partner to Convert LTIP
Units into Limited Partnership Units substantially in the form attached as
Exhibit C hereto.
 
“Conversion Right” has the meaning provided in Section 4.5(a) hereof.
 
“Defaulting Limited Partner” has the meaning provided in Section 5.2(c) hereof.


“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other

4



--------------------------------------------------------------------------------




cost recovery deduction for such year is zero, Depreciation shall be determined
with reference to such beginning Carrying Value using any reasonable method
selected by the General Partner.
 
“Director” means a member of the board of directors of the General Partner.
 
“Economic Capital Account Balance” has the meaning provided in
Section 5.1(e) hereof.
 
“Event of Bankruptcy” as to any Person, means the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
its assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates its approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
 
“Excepted Holder Limit” has the meaning provided in the Articles of
Incorporation.
 
“Exchanged REIT Shares” has the meaning provided in Section 8.7(b) hereof.


“Forced Conversion” has the meaning provided in Section 4.5(d) hereof.
 
“Forced Conversion Notice” means the Notice of Election by Partnership to Force
Conversion of LTIP Units Into Limited Partnership Units substantially in the
form attached as Exhibit D hereto.
 
“General Partner” means NorthStar/RXR New York Metro Income, Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.
 
“General Partner Loan” has the meaning provided in Section 5.2(c) hereof.
 
“General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Common Units, Preferred Units or any other Partnership Units.
 
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.
 
“Independent Directors” means a Director who is not associated and has not been
associated within the last two years, directly or indirectly, with the Sponsor
of the General Partner or the Advisor by virtue of (i) ownership of an interest
in the Sponsor, the Advisor or any of their Affiliates, other than the General
Partner (with the exception of less than one percent ownership interest in any
public company), (ii) employment by the Sponsor, the Advisor or any of their
Affiliates, (iii) service as an officer or director of the Sponsor, the Advisor
or any of their Affiliates, (iv) performance of services, other than as a
Director, for the General Partner, (v) service as a director or trustee for more
than three real estate investment trusts organized by the Sponsor or advised by
the Advisor, or (vi) maintenance of a material business or professional
relationship with the Sponsor, the Advisor or any of their Affiliates. For
purposes of determining whether a business or professional relationship is
“material,” the gross revenue derived by the Director from the Sponsor, the
Advisor and their Affiliates (excluding fees for serving as an independent
director of the General Partner or other real estate investment trust or real
estate program organized or advised or managed by the Sponsor or its Affiliates)
shall be deemed material per se if it exceeds five percent of either the
Director’s annual gross revenue, derived from all sources, during either of the
last two years or the

5



--------------------------------------------------------------------------------




Director’s net worth on a fair market value basis. An indirect relationship with
the Sponsor or the Advisor shall include circumstances in which a Director’s
spouse, parents, children, siblings, mothers- or fathers-in-law, sons- or
daughters-in-law or brothers- or sisters-in-law is or has been associated with
the Sponsor, the Advisor, any of their Affiliates or the General Partner.
 
“Investments” means all investments by the Partnership in Properties, Loans and
all other investments (other than short-term investments acquired for purposes
of cash management) in which the Partnership may acquire an interest, either
directly or indirectly, including through ownership interests in a Joint
Venture, pursuant to the Articles of Incorporation, the bylaws of the General
Partner or the investment objectives and policies adopted by the board of
directors of the General Partner.
 
“Joint Venture” means any joint venture or general partnership arrangement in
which the Partnership is a co-venturer or general partner which are established
to acquire one or more Investments.
 
“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the REIT
Shares.
 
“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto (including, as applicable, the General Partner), as such exhibit
may be amended and restated from time to time, and any Person who becomes a
Substitute Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership.
 
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.
 
A Limited Partner Interest may be expressed as a number of Common Units,
Preferred Units or other Partnership Units.
 
“Limited Partnership Unit” means a Limited Partnership Interest designated as a
Common Unit.


“Liquidating Capital Gains” has the meaning provided in Section 5.1(e) hereof.
 
“Listing” means the listing of the REIT Shares on a national securities
exchange. Upon such Listing, the REIT Shares shall be deemed “Listed.”
 
“Loans” means mortgage loans and other types of debt financing investments made
by the Partnership, either directly or indirectly, including through ownership
interests in a Joint Venture, including, without limitation, mezzanine loans,
B-notes, bridge loans, convertible debt, wraparound mortgage loans, construction
mortgage loans, loans on leasehold interests, and participations in such loans.
 
“LTIP Unit” means a Limited Partnership Interest which is designated as an LTIP
Unit and which has the rights, preferences and other privileges designated in
Section 4.4 hereof and elsewhere in this Agreement in respect of holders of LTIP
Units. The allocation of LTIP Units among the Partners shall be set forth on
Exhibit A, as may be amended from time to time.
 
“LTIP Holder” means a Partner that holds LTIP Units.
 
“New Securities” means (i) any rights, options, warrants, or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding Preferred Shares and Junior Shares or
(ii) any debt issued by the General Partner that provides any of the rights
described in (i).
 

6



--------------------------------------------------------------------------------




“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
 
“Nonrecourse Liability” has the meaning provided in Regulations
Section 1.704-2(b)(3).
 
“Notice” has the meaning provided in Section 10.5(d) hereof.


“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.
 
“Offering” means any offering and sale of REIT Shares registered for sale to the
public in accordance with applicable federal and state securities laws.


“Partner” means any General Partner or Limited Partner.
 
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
 
“Partner Nonrecourse Debt” has the meaning provided in Regulations
Section 1.704-2(b)(4).
 
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
 “Partner Nonrecourse Deductions” has the meaning provided in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with Regulations Sections 1.704-2(i)(2).
“Partnership” means NorthStar/RXR Operating Partnership, LP, a Delaware limited
partnership.
 
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Common Units, Preferred Units or other Partnership Units.
 
“Partnership Loan” has the meaning provided in Section 5.2(c) hereof.
“Partnership Minimum Gain” has the meaning provided in Regulations Sections
1.704-2(b)(2) and 1.704-2(d), and the amount of Partnership Minimum Gain, as
well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
 
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date generally shall be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of the distribution.
 
“Partnership Unit” means a Common Unit, a Preferred Unit, a Special Limited
Partnership Unit, an LTIP Unit or any other unit of a fractional, undivided
share of the Partnership Interests that the General Partner has authorized
pursuant to Article 4 hereof; provided, however, that Partnership Units
comprising a General Partner Interest or a Limited Partner Interest shall have
the differences in rights and privileges as specified in this Agreement.
 
“Partnership Unit Economic Balance” has the meaning provided in
Section 5.1(e) hereof.

7



--------------------------------------------------------------------------------




 
“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.
 
“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the sum of the Common Units of all Partners.
 
“Person” means any individual, corporation, partnership, estate, trust
(including a trust qualified under Section 401(a) or 501(c) (17) of the Code), a
portion of a trust permanently set aside for or to be used exclusively for the
purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity, or any government or any agency or political subdivision
thereof, and also includes a group as that term is used for purposes of Section
13(d)(3) of the Exchange Act.
 
“Preferred Shares” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to REIT
Shares.
 
“Preferred Unit” means a fractional, undivided share of the Partnership
Interests that has distribution rights, or rights upon liquidation, winding up
and dissolution, that are superior or prior to the Common Units that the General
Partner has authorized pursuant to Section 4.2 hereof.
 
“Profit” and “Loss” means, for each Partnership Year or other applicable period,
an amount equal to the Partnership’s taxable income or loss for such Partnership
Year, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
 
(i)         Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Profit and Loss pursuant to
this definition of “Profit” and “Loss” shall be added to such taxable income or
loss;
 
(ii)        Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken
into account in computing Profit or Loss pursuant to this definition of “Profit”
and “Loss” shall be subtracted from such taxable income or loss;
 
(iii)       In the event the Carrying Value of any Partnership asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Carrying Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profit and Loss;
 
(iv)       Gain or loss resulting from any disposition of Partnership Property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Carrying Value;
 (v)        In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Partnership Year or other
period;
 
(vi)       To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profit or Loss; and
 
(vii)      Notwithstanding any other provision of this definition of “Profit”
and “Loss”, any items that are specially allocated pursuant to Section 5.1(c),
5.1(d), or 5.1(e) hereof shall not be taken into account in computing Profits or
Losses. The amounts of the items of Partnership income, gain, loss, or deduction
available to

8



--------------------------------------------------------------------------------




be specially allocated pursuant to Sections 5.1(c) and 5.1(d) hereof shall be
determined by applying rules analogous to those set forth in subparagraphs
(i) through (vi) above.
 
“Property” means any real property or properties transferred or conveyed to the
Partnership, either directly or indirectly, including through ownership
interests in a Joint Venture.
 
“Prospectus” means the most recent prospectus relating to an Offering as such
prospectus may be amended or supplemented from time to time.


“Qualifying Party” means (a) a Person who is admitted to the Partnership
pursuant to Section 4.2 or Section 4.4 and who is shown as such on the books and
records of the Partnership, (b) a transferee in a permitted Transfer or (c) a
Substitute Limited Partner succeeding to all or part of the Limited Partnership
Unit of a Person that meets one of the foregoing criteria in (a) or (b).
 
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 743 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
 
“Received REIT Shares” has the meaning provided in Section 8.7(b) hereof.


“Redemption” has the meaning provided in Section 8.5(a) hereof.


“Redemption Price” means the Value of the REIT Shares Amount on the date of
receipt by the General Partner of a Notice of Redemption multiplied by any
discount determined by the General Partner, including but not limited to, any
discount based upon the combined number of years that the applicable Partner has
held the Partnership Units offered for redemption.
 
“Redemption Right” has the meaning provided in Section 8.5(a) hereof.
 
“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
 
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
 
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Units, and
(viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.
 

9



--------------------------------------------------------------------------------




“REIT Share” means a common share of beneficial ownership in the General Partner
(or successor entity, as the case may be).
 
“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by a Tendering Party,
multiplied by the Conversion Factor as adjusted to and including the Specified
Redemption Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.
 
“REIT Transaction” has the meaning provided in Section 7.1(b) hereof.


“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).
 
“Restriction Notice” has the meaning provided in Section 8.5(c)(vi) hereof.
 
“Sale” means (i) any transaction or series of transactions whereby: (A) the
Partnership sells, grants, transfers, conveys, or relinquishes its ownership of
any Investment or portion thereof, including the transfer of any Property that
is the subject of a ground lease, including any event with respect to any
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards, and including the issuance by one of the General Partner’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Partnership sells, grants,
transfers, conveys, or relinquishes its ownership of all or substantially all of
the interest of the Partnership in any Joint Venture in which it is a partner;
or (C) any Joint Venture in which the Partnership is a co-venturer or partner,
sells, grants, transfers, conveys, or relinquishes its ownership of any
Investment or portion thereof, including any event with respect to any
Investment that gives rise to insurance claims or condemnation awards, and
including the issuance by such Joint Venture or one of its subsidiaries of any
asset-backed securities or collateralized debt obligations as part of a
securitization transaction.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto.  Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
 
“Special Limited Partner” means the holder of Special Limited Partnership Units.
 
“Special Limited Partnership Unit” means Partnership Units designated as Special
Limited Partnership Units issued pursuant to Section 4.2(d) with the rights and
obligations provided under this Agreement.
“Specified Redemption Date” means the first business day of the month that is at
least sixty (60) business days after the receipt by the General Partner of a
Notice of Redemption.
 
“Sponsor” means any Person or Persons which (a) is directly or indirectly
instrumental in organizing, wholly or in part, the General Partner, (b) will
control, manage or participate in the management of the General Partner, and any
Affiliate of any such Person, (c) takes the initiative, directly or indirectly,
in founding or organizing the General Partner, either alone or in conjunction
with one or more other Persons, (d) receives a material participation in the
General Partner in connection with the founding or organizing of the business of
the General Partner, in consideration of services or property, or both services
and property, (e) has a substantial number of relationships and contacts with
the General Partner, (f) possesses significant rights to control Properties,
(g) receives fees for providing services to the General Partner which are paid
on a basis that is not customary in the industry or (h) provides goods or
services to the General Partner on a basis which was not negotiated at
arm’s-length with the General Partner. “Sponsor” does not include any Person
whose only relationship with the General Partner is that of

10



--------------------------------------------------------------------------------




an independent property manager and whose only compensation is as such, or
wholly independent third parties such as attorneys, accountants and underwriters
whose only compensation is for professional services.
 
“Subsequent Liquidity Event” has the meaning provided in Section 8.6(b) hereof.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
 
“Subsidiary Partnership” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.
 
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.
“Tax Matters Partner” has the meaning provided in Section 10.5(a) hereof.


“Tendered Units” has the meaning provided in Section 8.5(a) hereof.


“Tendering Party” has the meaning provided in Section 8.5(a) hereof.
 
“Termination Event” means the termination or nonrenewal of the Advisory
Agreement (i) in connection with a merger, sale of assets or transaction
involving the General Partner pursuant to which a majority of the Directors then
in office are replaced or removed, (ii) by the Advisor for “good reason” (as
defined in the Advisory Agreement) or (iii) by the General Partner other than
for “cause” (as defined in the Advisory Agreement).
 “Transaction” has the meaning provided in Section 4.5(g) hereof.


“Transfer” has the meaning provided in Section 9.2(a) hereof.
 
“Unvested LTIP Units” has the meaning provided in Section 4.4(d) hereof.
“Value” means the fair market value per share of REIT Shares which will equal
(i) if REIT Shares are Listed, the average closing price per share for the
previous thirty (30) business days, (ii) if REIT Shares are not Listed, the most
recent offering price per share or share equivalent of REIT Shares, until
December 31 of the year following the year in which the most recently completed
offering of REIT Shares has expired, and (iii) thereafter, such price per REIT
Share as the management of the General Partner determines in good faith.
 
“Vested LTIP Units” has the meaning provided in Section 4.4(d) hereof.
 
“Vesting Agreement” means each or any, as the context implies, Long Term
Incentive Plan (LTIP) Vesting Agreement entered into by a LTIP Holder upon
acceptance of an award of LTIP Units.


ARTICLE 2
PARTNERSHIP FORMATION AND IDENTIFICATION
 
2.1      Formation.
 
The Partnership was formed as a limited partnership pursuant to the Act, and all
other pertinent laws of the State of Delaware, for the purposes and upon the
terms and conditions set forth in this Agreement.
 
2.2      Name, Office and Registered Agent.
 
The name of the Partnership is NorthStar/RXR Operating Partnership, LP. The
specified office and place of business of the Partnership shall be 399 Park
Avenue, 18th Floor, New York, New York 10022. The General Partner may at any
time change the location of such office, provided the General Partner gives
notice to the

11



--------------------------------------------------------------------------------




Partners of any such change. The name and address of the Partnership’s
registered agent is Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware. The sole duty of the registered agent as such
is to forward to the Partnership any notice that is served on it as registered
agent.
 
2.3       Term and Dissolution.
 
(a) The term of the Partnership shall continue in full force and effect until
dissolved upon the first to occur of any of the following events:
 
(i)            the occurrence of an Event of Bankruptcy as to a General Partner
or the dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;
 
(ii)           the passage of ninety (90) days after the sale or other
disposition of all or substantially all of the assets of the Partnership
(provided that if the Partnership receives an installment obligation as
consideration for such sale or other disposition, the Partnership shall
continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such note or notes are paid in full); or
 
(iii)     the election by the General Partner that the Partnership should be
dissolved.
 
(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel any
Certificate(s) and liquidate the Partnership’s assets and apply and distribute
the proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.
 
2.4     Filing of Certificate and Perfection of Limited Partnership.
 
The General Partner shall execute, acknowledge, record and file at the expense
of the Partnership, any and all amendments to the Certificate(s) and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.
 
ARTICLE 3
BUSINESS OF THE PARTNERSHIP
 
The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and that such qualification
and the avoidance of income and excise taxes on the General Partner inures to
the benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate

12



--------------------------------------------------------------------------------




its status as a REIT under the Code at any time to the full extent permitted
under the Articles of Incorporation. The General Partner on behalf of the
Partnership shall also be empowered to do any and all acts and things necessary
or prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” that is taxable as a corporation under Section 7704 of the
Code.
ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS
 
4.1         Capital Contributions.
 
The Partners have heretofore made Capital Contributions to the Partnership. In
addition, the Special Limited Partner made a Capital Contribution to the
Partnership in exchange for Special Limited Partnership Units. Each Partner owns
Partnership Units in the amount set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units.
 
4.2          Additional Capital Contributions and Issuances of Additional
Partnership Units.
 
Except as provided in this Section 4.2 or in Section 4.3 or applicable law, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership.
 
(a)            The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Units for any Partnership purpose at any time or
from time to time to the Partners (including the General Partner) or to other
Persons for such consideration and on such terms and conditions as shall be
established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partner. Any additional Partnership Units
issued thereby may be issued in one or more classes, or one or more series of
any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, all as shall
be determined by the General Partner in its sole and absolute discretion and
without the approval of any Limited Partner, subject to Delaware law, including,
without limitation, (i) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership Units;
(ii) the right of each such class or series of Partnership Units to share in
Partnership distributions; and (iii) the rights of each such class or series of
Partnership Units upon dissolution and liquidation of the Partnership. Without
limiting the foregoing, the General Partner is expressly authorized to cause the
Partnership to issue Partnership Units for less than fair market value, so long
as the General Partner concludes in good faith that such issuance is in the best
interests of the General Partner and the Partnership. In the event that the
Partnership issues additional Partnership Units pursuant to this Section 4.2(a),
the General Partner shall make such revisions to this Agreement as it deems
necessary to reflect the issuance of such additional Partnership Units.


 (b)            No additional Partnership Units shall be issued to the General
Partner unless (i) the additional Partnership Units are issued to all Partners
in proportion to their respective Percentage Interests with respect to the class
of Partnership Units so issued; (ii) (a) the additional Partnership Units are
(x) Partnership Units so issued in connection with an issuance of REIT Shares,
or (y) Partnership Units issued in connection with an issuance of Preferred
Shares, New Securities or other interests in the General Partner (other than
REIT Shares), which Preferred Shares, New Securities or other interests have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the General
Partner, and (b) the General Partner contributes to the Partnership the cash
proceeds or other consideration received in connection with the issuance of such
REIT Shares, Preferred Shares, New Securities or other interests in the General
Partner, or (iii) the Additional Partnership Units are issued upon the
conversion, redemption or exchange of debt, Partnership Units or other
securities issued by the Partnership.


(c)             The General Partner shall not issue any additional REIT Shares,
Preferred Shares, Junior Shares or New Securities unless the General Partner
contributes the cash proceeds or other consideration received from the issuance
of such additional REIT Shares, Preferred Shares, Junior Shares or New
Securities, as

13



--------------------------------------------------------------------------------




the case may be, and from the exercise of the rights contained in any such
additional New Securities, to the Partnership in exchange for (x) in the case of
an issuance of REIT Shares, Partnership Units, or (y) in the case of an issuance
of Preferred Shares, Junior Shares or New Securities, Partnership Units with
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of such Preferred Shares, Junior Shares or New Securities;
provided, however, that notwithstanding the foregoing, the General Partner may
issue REIT Shares, Preferred Shares, Junior Shares or New Securities
(a) pursuant to Section 8.5(b) hereof, (b) pursuant to a dividend or
distribution (including any stock split) of REIT Shares, Preferred Shares,
Junior Shares, or New Securities to all of the holders of REIT Shares, Preferred
Shares, Junior Shares or New Securities, as the case may be, (c) upon a
conversion, redemption or exchange of Preferred Shares, (d) upon a conversion of
Junior Shares into REIT Shares, (e) upon a conversion, redemption, exchange or
exercise of New Securities, or (f) in connection with an acquisition of a
property or other asset to be owned, directly or indirectly, by the General
Partner if the General Partner determines that such acquisition is in the best
interest of the Partnership. In the event of any issuance of additional REIT
Shares, Preferred Shares, Junior Shares, or New Securities by the General
Partner, and the contribution to the Partnership, by the General Partner, of the
cash proceeds or other consideration received from such issuance, if the cash
proceeds actually received by the General Partner are less than the gross
proceeds of such issuance as a result of any underwriter’s discount or other
expenses paid or incurred in connection with such issuance, then the General
Partner shall be deemed to have made a Capital Contribution to the Partnership
in the amount equal to the sum of the cash proceeds of such issuance plus the
amount of such underwriter’s discount and other expenses paid by the General
Partner (which discount and expense shall be treated as an expense for the
benefit of the Partnership).
 
(d)            The Partnership issued Special Limited Partnership Units to an
Affiliate of the Advisor in exchange for the cash contribution reflected on
Exhibit A hereto and for services performed or to be performed for the
Partnership and its Subsidiaries, and admitted such Person as the Special
Limited Partner. The Special Limited Partner shall be entitled to certain
distributions as provided in Section 5.2 and certain preferential allocations of
items of income and gain under Section 5.1. The Special Limited Partnership
Units will be subject to the transfer restrictions set forth in Article 9 and
will be subject to redemption pursuant to Section 8.6.
 
4.3         Additional Funding.
 
If the General Partner determines that it is in the best interests of the
Partnership to provide for additional Partnership funds (“Additional Funds”) for
any Partnership purpose, the General Partner may (i) cause the Partnership to
obtain such funds from outside borrowings or (ii) elect to have the General
Partner or any of its Affiliates provide such Additional Funds to the
Partnership through loans or otherwise, provided, however, that the Partnership
may not borrow money from its Affiliates, unless a majority of the Directors of
the General Partner (including a majority of Independent Directors) not
otherwise interested in such transaction approve the transaction as being fair,
competitive, and commercially reasonable and no less favorable to the
Partnership than loans between unaffiliated parties under the same
circumstances.
 
4.4         LTIP Units.


(a)   The General Partner may from time to time issue LTIP Units to Persons who
provide services to the Partnership, for such consideration as the General
Partner may determine to be appropriate, and admit such Persons as Limited
Partners. Subject to the following provisions of this Section and the special
provisions of Sections 4.5, 5.1(e), and 8.6, LTIP Units shall be treated as
Limited Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Partners’ Percentage Interests,
LTIP Units shall be treated as Common Units.
 
(b)   The Partnership shall maintain at all times a one-to-one correspondence
between LTIP Units and Limited Partnership Units for conversion, distribution
and other purposes, including without limitation complying with the following
procedures: If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Limited
Partnership Units and LTIP Units. The following shall be “Adjustment Events:”
(A) the Partnership makes a distribution on all outstanding Limited Partnership
Units, (B) the Partnership

14



--------------------------------------------------------------------------------




subdivides the outstanding Limited Partnership Units into a greater number of
interests or combines the outstanding Limited Partnership Units into a smaller
number of interests, or (C) the Partnership issues any Limited Partnership Units
or General Partnership Units in exchange for its outstanding Limited Partnership
Units by way or reclassification or recapitalization of its Limited Partnership
Units. If more than one Adjustment Event occurs, the adjustment to the LTIP
Units need be made only once using a single formula that takes into account each
and every Adjustment Event as if all Adjustment Events occurred simultaneously.
For the avoidance of doubt, the following shall not be Adjustment Events:
(x) the issuance of Limited Partnership Units or General Partnership Units in a
financing, reorganization, acquisition or other similar business transaction,
(y) the issuance of Limited Partnership Units or General Partnership Units to
any employee benefit or compensation plan or distribution reinvestment plan, or
(z) the issuance of any Limited Partnership Units or General Partnership Units
to the General Partner in respect of a capital contribution to the Partnership
of proceeds from the sale of securities by the General Partner. If the
Partnership takes an action affecting the Limited Partnership Units other than
actions specifically described above as Adjustment Events and in the opinion of
the General Partner such action would require an adjustment to the LTIP Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as herein provided the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each LTIP Holder
setting forth the adjustment to its LTIP Units and the effective date of such
adjustment.


(c)   The LTIP Units shall rank pari passu with the Limited Partnership Units as
to (i) the payment of regular and special periodic or other distributions and,
(ii) provided that the Capital Accounts of the LTIP Units have been equalized
with those of the Limited Partnership Units pursuant to the special allocations
contemplated by Section 5.1(e), distributions of assets upon liquidation,
dissolution or winding up. As to the payment of distributions and as to
distribution of assets upon liquidation, dissolution or winding up, any class or
series of Partnership Units which by its terms specifies that it shall rank
junior to, on parity with, or senior to the Limited Partnership Units shall also
rank junior to, or pari passu with, or senior to, as the case may be, the LTIP
Units.
 
(d)   LTIP Units shall be subject to the following special provisions:
 
(i)            LTIP Units may, in the sole discretion of the General Partner, be
issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of a Vesting Agreement. The terms of any Vesting Agreement
may be modified by the General Partner from time to time in its sole discretion,
subject to any restrictions on amendment imposed by the relevant Vesting
Agreement, if applicable. LTIP Units that have vested under the terms of a
Vesting Agreement are referred to as “Vested LTIP Units;” all other LTIP Units
shall be treated as “Unvested LTIP Units.” Subject to the terms of any Vesting
Agreement, a LTIP Holder shall be entitled to Transfer its LTIP Units to the
same extent, and subject to the same restrictions as holders of Limited
Partnership Units are entitled to Transfer their Limited Partnership Units
pursuant to Article 9.
 
(ii)           Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price or some other forfeiture of any LTIP Units, then if
the Partnership or the General Partner exercises such right to repurchase or
forfeiture in accordance with the applicable Vesting Agreement, then the
relevant LTIP Units shall immediately, and without further action, be treated as
cancelled and no longer outstanding for any purpose. Unless otherwise specified
in the Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with respect to a Partnership Record Date prior to the effective date
of the forfeiture. In connection with any repurchase or forfeiture of LTIP
Units, the balance of the portion of the Capital Account of the holder that is
attributable to all of its LTIP Units shall be reduced by the amount, if any, by
which it exceeds the target balance contemplated by Section 5.1(e), calculated
with respect to the holder’s remaining LTIP Units, if any.
 

15



--------------------------------------------------------------------------------




(iii)            LTIP Units shall generally be treated as Limited Partnership
Units for purposes of Article 5, but shall also be entitled to certain special
allocations of gain under Section 5.1(e).
 
(iv)            The Redemption Right provided to Limited Partners under
Section 8.5 shall not apply with respect to LTIP Units unless and until they are
converted to Limited Partnership Units as provided in Section 4.5.
 
(v)             Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on Transfer, including without limitation any Vesting Agreement, apply to the
LTIP Unit.
 
(vi)            Vested LTIP Units are eligible to be converted into Limited
Partnership Units under Section 4.5.
 
4.5          Conversion of LTIP Units.
 
(a)     An LTIP Holder shall have the right (the “Conversion Right”), at its
option, at any time to convert all or a portion of its Vested LTIP Units into
Limited Partnership Units; provided, however, that an LTIP Holder may not
exercise the Conversion Right for fewer than one thousand (1,000) Vested LTIP
Units or, if such LTIP Holder holds fewer than one thousand (1,000) Vested LTIP
Units, all of the LTIP Holder’s Vested LTIP Units. LTIP Holders shall not have
the right to convert Unvested LTIP Units into Limited Partnership Units until
they become Vested LTIP Units; provided, however, that when a LTIP Holder is
notified of the expected occurrence of an event that will cause its Unvested
LTIP Units to become Vested LTIP Units, such Person may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting, and
such Conversion Notice, unless subsequently revoked by the LTIP Holder, shall be
accepted by the Partnership subject to such condition. The General Partner shall
have the right at any time to cause a conversion of Vested LTIP Units into
Limited Partnership Units. In all cases, the conversion of any LTIP Units into
Limited Partnership Units shall be subject to the conditions and procedures set
forth in this Section 4.5.
 
(b)     A holder of Vested LTIP Units may convert such interests into an equal
number of fully paid and non-assessable Limited Partnership Units, giving effect
to all adjustments (if any) made pursuant to Section 4.4(b). Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert an amount of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
holder, to the extent attributable to its ownership of LTIP Units, divided by
(y) the Partnership Unit Economic Balance, in each case as determined as of the
effective date of conversion (the “Capital Account Limitation”).
 
(c)     In order to exercise its Conversion Right, a LTIP Holder shall deliver a
notice (a “Conversion Notice”) to the Partnership (with a copy to the General
Partner) not less than 10 nor more than 60 days prior to a date (the “Conversion
Date”) specified in such Conversion Notice; provided, however, that if the
General Partner has not given to the LTIP Holders notice of a proposed or
upcoming Transaction (as defined below) at least thirty (30) days prior to the
effective date of such Transaction, then the LTIP Holders shall have the right
to deliver a Conversion Notice until the earlier of (x) the tenth (10th) day
after such notice from the General Partner of a Transaction or (y) the third
business day immediately preceding the effective date of such Transaction. A
Conversion Notice shall be provided in the manner provided in Section 12.1. Each
LTIP Holder covenants and agrees with the Partnership that all Vested LTIP Units
to be converted pursuant to this Section 4.5 shall be free and clear of all
liens. Notwithstanding anything herein to the contrary, a LTIP Holder may
deliver a Redemption Notice pursuant to Section 8.5 relating to those Limited
Partnership Units that will be issued to such holder upon conversion of such
LTIP Units into Limited Partnership Units in advance of the Conversion Date;
provided, however, that the redemption of such Limited Partnership Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Holder in a position where, if he or she so wishes, the Limited Partnership
Units into which its Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if the General Partner elects to assume the Partnership’s redemption
obligation with respect to such Limited Partnership Units under Section 8.5 by
delivering to such holder REIT Shares rather than cash, then such holder can
have REIT Shares issued to it simultaneously with the conversion of its Vested
LTIP Units into Limited Partnership Units. The

16



--------------------------------------------------------------------------------




General Partner shall cooperate with an LTIP Holder to coordinate the timing of
the different events described in the foregoing sentence.
 
(d)   The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Holder to be converted (a
“Forced Conversion”) into an equal number of Limited Partnership Units, giving
effect to all adjustments (if any) made pursuant to Section 4.4(b); provided,
that the Partnership may not cause a Forced Conversion of any LTIP Units that
would not at the time be eligible for conversion at the option of such LTIP
Holder pursuant to paragraph (b) above. In order to exercise its right of Forced
Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) to the applicable holder not less than 10 nor more than 60 days prior
to the Conversion Date specified in such Forced Conversion Notice. A Forced
Conversion Notice shall be provided in the manner provided in Section 12.1.
 
(e)   A conversion of Vested LTIP Units for which a holder has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Holder, as of which time such
LTIP Holder shall be credited on the books and records of the Partnership with
the issuance as of the opening of business on the next day of an equal number of
Limited Partnership Units issuable upon such conversion. After the conversion of
LTIP Units as aforesaid, the Partnership shall deliver to such LTIP Holder, upon
its written request, a certificate of the General Partner certifying its Limited
Partnership Units and remaining LTIP Units, if any, immediately after such
conversion.
 
(f)    For purposes of making future allocations under Section 5.1(e) and
applying the Capital Account Limitation, the portion of the Economic Capital
Account balance of the applicable holder that is treated as attributable to its
LTIP Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Limited Partnership Unit Economic
Balance.
 
(g)   If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, interest
exchange, self tender offer for all or substantially all Limited Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event), in each case as a result of which
Limited Partnership Units shall be exchanged for or converted into the right, or
the holders of such interests shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Transaction”), then the General Partner shall,
immediately prior to the Transaction, exercise its right to cause a Forced
Conversion with respect to the LTIP Units then eligible for conversion, taking
into account any allocations that occur in connection with the Transaction or
that would occur in connection with the Transaction if the assets of the
Partnership were sold at the Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Transaction (in which case the
Conversion Date shall be the effective date of the Transaction).
 
In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Holder to be afforded the right to receive in connection with such
Transaction in consideration for the Limited Partnership Units into which its
LTIP Units will be converted into the same kind and amount of cash, securities,
and other property (or any combination thereof) receivable upon the consummation
of such transaction by a holder of the same number of Limited Partnership Units,
assuming such holder of Limited Partnership Units is not a Person with which the
Partnership consolidated or into with the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Limited Partnership Units have the opportunity to elect
the form or type of consideration to be received upon consummation of the
Transaction, prior to such Transaction the General Partner shall give prompt
written notice to each LTIP Holder of such election and shall use commercially
reasonable efforts to afford such holders the right to elect, by written notice
to the General Partner, the form or type of consideration to be received upon
conversion of the LTIP Units held by such holder into Limited Partnership Units
in connection with such Transaction. If an LTIP Holder fails to make such an
election, such LTIP Holder (and any of its transferees) shall receive upon
conversion of the LTIP Units held by it (or by any of its transferees) the same
kind and amount of consideration that a holder of Limited Partnership Units
would receive if such holder of Limited Partnership Units failed to make such an
election.

17



--------------------------------------------------------------------------------




 
Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement, the Partnership shall use commercially reasonable efforts to
cause the terms of the Transaction to be consistent with the provisions of this
Section 4.5 and to enter into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of any LTIP Holders whose LTIP Units
will not be converted into Limited Partnership Units in connection with the
Transaction that will (i) contain provisions enabling the LTIP Holders with
outstanding LTIP Units after such Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to
Limited Partnership Units and (ii) preserve as far as reasonably possible under
the circumstances the distribution, special allocation, conversion, and other
rights set forth in the Agreement for the benefit of LTIP Holders.
 
4.6           Capital Accounts.
 
(a)           The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section 1.704-1(b)(2)(iv).
Each Partner’s Capital Account shall be increased by (i) the amount of such
Partner’s Capital Contributions and (ii) Profit allocated to such Partner and
all items of Partnership income and gain allocated to such Partner pursuant to
Sections 5.1(c), 5.1(d) and 5.1(e) and decreased by (x) the amount of cash or
Agreed Value of all actual and deemed distributions of cash or property made to
such Partner pursuant to this Agreement and (y) Loss allocated to such Partner
and all items of Partnership deduction and loss allocated to such Partner
pursuant to Section 5.1(c).
 
(b)           In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
 
(c)           The provisions of the Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Section 1.704-1(b), and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification,
provided that it is not likely to have a material effect on the amounts
distributable to any Person upon the dissolution of the Partnership. The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) and (ii) make appropriate modifications in the
event that unanticipated events might otherwise cause this Agreement not to
comply with Regulations Section 1.704-1(b) or 1.704-2.
 
4.7          No Interest on Contributions.
 
No Partner shall be entitled to interest on its Capital Contribution.
 
4.8           Return of Capital Contributions.
 
No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as specifically provided in this Agreement. Except as otherwise provided herein,
there shall be no obligation to return to any Partner or withdrawn Partner any
part of such Partner’s Capital Contribution for so long as the Partnership
continues in existence.
 
4.9          No Third Party Beneficiary.
 
No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligation of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be

18



--------------------------------------------------------------------------------




solely for the benefit of, and may be enforced solely by, the parties hereto and
their respective successors and assigns. None of the rights or obligations of
the Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or of any
of the Partners. In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
Property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or Property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
Property of the Partnership.
 
4.10              Redemption of REIT Shares.
 
If, at any time, any REIT Shares are redeemed by the General Partner for cash,
the Partnership shall, immediately prior to such redemption, redeem an equal
number of equivalent Partnership Units held by the General Partner (whether held
as General Partner or as a Limited Partner) (taking into account any relevant
Conversion Factor) upon the same terms and for the same price per Partnership
Unit as such Capital Shares are redeemed.
 
ARTICLE 5
PROFITS AND LOSSES; DISTRIBUTIONS
 
5.1          Allocation of Profit and Loss.
 
Profit and Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year as of the end of each such year, provided that
the General Partner may in its discretion allocate Profit and Loss for a shorter
period as of the end of such period (and, for purposes of this Article 5,
references to the term “Partnership Year” may include such shorter periods).
 
(a) Profit.
 
After giving effect to the special allocations in Sections 5.1(c), 5.1(d) and
5.1(e), Profit of the Partnership for each Partnership Year or other applicable
period of the Partnership shall be allocated to the Partners in the following
order and priority:
 
(i)            Profit shall be allocated to the General Partner, including, as
applicable, with respect to Limited Partner Interests held by the General
Partner, until the cumulative Profit allocated to the General Partner pursuant
to this Section 5.1(a)(i) equals the cumulative Loss allocated to the General
Partner pursuant to Section 5.1(b)(ii).
 
(ii)           Profit shall be allocated to the Partners (other than the Special
Limited Partner) in accordance with their Percentage Interests.
 
(b) Loss.
 
After giving effect to the special allocations in Sections 5.1(c), 5.1(d) and
5.1(e), Loss of the Partnership for each Partnership Year or other applicable
period of the Partnership shall be allocated to the Partners in the following
order and priority:
 
(i)            Loss shall be allocated to the Partners (other than the Special
Limited Partner) in accordance with their Percentage Interests, provided that
Loss shall not be allocated to a Partner pursuant to this Section 5.1(b)(i) to
the extent that such allocation would cause or increase an Adjusted Capital
Account Deficit at the end of any fiscal year.
 
(ii)           Loss shall be allocated to the General Partner.

19



--------------------------------------------------------------------------------




 
(c) Special Allocations. The following regulatory allocations shall be made in
the following order and priority:


(i)            Minimum Gain Chargeback. Notwithstanding the provisions of
Section 5.1 of the Agreement, if there is a net decrease in Partnership Minimum
Gain during any Partnership Year, each Partner shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f)(6). This Section 5.1(c)(i) is intended to comply with the
minimum gain chargeback requirements in Regulations Section 1.704-2(f) and shall
be interpreted consistently therewith.
 
(ii)           Partner Minimum Gain Chargeback. Notwithstanding any other
provision of Section 5.1 of this Agreement, if there is a net decrease in
Partner Minimum Gain attributable to a Partner Nonrecourse Debt during any
Partnership Year, each Partner who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of the net decrease in Partner
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 5.1(c)(ii) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i) and shall be interpreted
consistently therewith.
 
(iii)          Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-I(b)(2)(ii)(d)(6) and such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Partnership Year) shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 5.1(c)(iii) is intended to
constitute a “qualified income offset” under Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
(iv)          No Excess Deficit. To the extent that any Partner has or would
have, as a result of an allocation of Net Loss (or item thereof), an Adjusted
Capital Account Deficit, such amount of Net Loss (or item thereof) shall be
allocated to the other Partners in accordance with Section 5.1(b), but in a
manner which will not produce an Adjusted Capital Account Deficit as to such
Partners. To the extent such allocation would result in all Partners having
Adjusted Capital Account Deficits, such Net Loss (or item thereof) shall be
allocated to the General Partner.
 
(v)           Nonrecourse Deductions. Nonrecourse Deductions for any Partnership
Year shall be allocated to the Partners (other than the Special Limited Partner)
in accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Partnership Year to the numerically closest
ratio which would satisfy such requirements.
 
(vi)          Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Partnership Year shall be specially allocated to the Partner who bears
the economic risk of loss with respect to

20



--------------------------------------------------------------------------------




the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Regulations Sections 1.704-2(b)(4) and
1.704-2(i).
 
(vii)         Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Regulations.
 
(d)            Priority Allocations to the Special Limited Partner.
Notwithstanding the provisions of Sections 5.1(a) and 5.1(b) above, the Special
Limited Partner shall be allocated on a priority basis items of income or gain,
including, without limitation, items of gain from a Sale (including but not
limited to net capital gain realized in connection with the adjustment to the
Carrying Value of Partnership assets under Section 704(b) of the Code) on a
cumulative basis pursuant to this Section 5.1(d) in an amount equal to the
amount of distributions made (or in connection with a Sale or winding up or
liquidation of the Partnership, to be made) to such Partner.
 
(e)             Special Allocations Regarding LTIP Units. Subject to the terms
of any Partnership Units ranking senior to the LTIP Units with respect to return
of capital or any preferential or priority return, any Liquidating Capital Gains
shall first be allocated to the LTIP Holders until the Economic Capital Account
Balances of such holders, to the extent attributable to their ownership of LTIP
Units, are equal to (i) the Partnership Unit Economic Balance, multiplied by
(ii) the number of LTIP Units; provided that no such Liquidating Capital Gains
will be allocated with respect to any particular LTIP Unit unless and to the
extent that the Partnership Unit Economic Balance exceeds the Partnership Unit
Economic Balance in existence at the time such LTIP Unit was issued. For this
purpose, “Liquidating Capital Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the Carrying Value of the
Partnership assets under Section 704(b) of the Code. The “Economic Capital
Account Balances” of the LTIP Holders will be equal to their Capital Account
balances, plus the amount of their shares of any Partner Nonrecourse Debt
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units. Similarly, the “Partnership Unit
Economic Balance” shall mean (i) the Capital Account Balance of the General
Partner, plus the amount of the General Partner’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Partnership Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.1(e),
divided by (ii) the number of General Partner’s Partnership Units. Any such
allocations shall be made among the LTIP Holders in proportion to the amounts
required to be allocated to each under this Section 5.1(e). The parties agree
that the intent of this Section 5.1(e) is to make the Capital Account balance
associated with each LTIP Unit to be economically equivalent to the Capital
Account balance associated with the Partnership Units (on a per-Unit basis), but
only if and to the extent the Capital Account balance associated with the
General Partner’s Partnership Units has increased on a per-Unit basis since the
issuance of the relevant LTIP Unit.
 
(f)     Recapture Income. Any gain allocated to the Partners upon the sale or
other taxable disposition of any Partnership asset shall, to the extent possible
after taking into account other required allocations of gain pursuant to
Section 5.1(c), be characterized as Recapture Income in the same proportions and
to the same extent as such Partners have been allocated any deductions directly
or indirectly giving rise to the treatment of such gains as Recapture Income.
 
(g)           Allocations Between Transferor and Transferee. If a Partner
transfers any part or all of its Partnership Unit or if Percentage Interests
vary during a Partnership Year, the General Partner, in its sole and absolute
discretion, shall determine which method authorized under the Code and the
Regulations shall be used to allocate the distributive shares.
 
(h)           Allocations for Tax Purposes. All allocations for federal income
tax purposes shall be consistent with all allocations in this Section 5.1,
except as otherwise required by Section 704(c) of the Code and

21



--------------------------------------------------------------------------------




Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.
 
(i)            Revisions to Allocations to Reflect Issuance of Additional
Partnership Units. In the event that the Partnership issues additional
Partnership Units to the General Partner or any Additional Limited Partner
pursuant to Article 4 hereof, the General Partner shall make such revisions to
this Section 5.1 as it deems necessary to reflect the terms of the issuance of
such additional Partnership Units, including making preferential allocations to
classes of Partnership Units that are entitled thereto. Such revisions shall not
require the consent or approval of any other Partner.
 
5.2           Distribution of Cash.
 
(a)           The Partnership shall distribute cash on a quarterly (or, at the
election of the General Partner, more frequent) basis, in an amount determined
by the General Partner in its sole and absolute discretion, to the Partners who
are Partners on the Partnership Record Date with respect to such quarter (or
other distribution period) in accordance with Section 5.2(b).
 
(b)           Except for distributions pursuant to Section 5.6 in connection
with the dissolution and liquidation of the Partnership and subject to the
provisions of Sections 5.2(c), 5.2(d), 5.3 and 5.5, all distributions of cash
shall be made (i) first, 100% to the Partners (other than Special Limited
Partner) in accordance with their respective Percentage Interests on the
Partnership Record Date until the Partners (other than the Special Limited
Partner) have received cumulative distributions under this Section 5.2(b) equal
to the aggregate Capital Contributions made by the Partners (other than the
Special Limited Partner) to the Partnership plus a cumulative, noncompounded
pre-tax rate of return thereon of 6.00% per annum, determined by taking into
account the dates on which all such Capital Contributions and distributions were
made and (ii) second, (A) 85% to the Partners (other than the Special Limited
Partner), in accordance with their respective Percentage Interests on the
Partnership Record Date and (B) 15% to the Special Limited Partner.
 
(c)           Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445, 1446, 1471, 1472 and
3406 of the Code. To the extent that the Partnership is required to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner equals or exceeds the amount required to be withheld by the
Partnership, the amount withheld shall be treated as a distribution of cash in
the amount of such withholding to such Partner, or (ii) if the actual amount to
be distributed to the Partner is less than the amount required to be withheld by
the Partnership, the actual amount shall be treated as a distribution of cash in
the amount of such withholding and the additional amount required to be withheld
shall be treated as a loan (a “Partnership Loan”) from the Partnership to the
Partner on the day the Partnership pays over such amount to a taxing authority.
A Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.
 

22



--------------------------------------------------------------------------------




Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(c) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
 
(d)           In the event that the Partnership issues additional Partnership
Units to the General Partner or any Additional Limited Partner pursuant to
Article 4 hereof, the General Partner shall make such revisions to this
Section 5.2 as it deems necessary to reflect the issuance of such additional
Partnership Units.
 
5.3          REIT Distribution Requirements.
 
The General Partner shall use its commercially reasonable efforts to cause the
Partnership to distribute amounts sufficient to enable the General Partner to
make stockholder distributions that will allow the General Partner to (i) meet
its distribution requirement for qualification as a REIT as set forth in
Section 857 of the Code and (ii) avoid any federal income or excise tax
liability imposed by the Code.
 
5.4          No Right to Distributions in Kind.
 
No Partner shall be entitled to demand Property other than cash in connection
with any distributions by the Partnership.
 
5.5          Limitations on Return of Capital Contributions.
 
Notwithstanding any of the provisions of this Article 5, no Partner shall have
the right to receive, and the General Partner shall not have the right to make,
a distribution that includes a return of all or part of a Partner’s Capital
Contributions, unless after giving effect to the return of a Capital
Contribution, the sum of all Partnership liabilities, other than the liabilities
to a Partner for the return of its Capital Contribution, does not exceed the
fair market value of the Partnership’s assets.
 
5.6          Distributions Upon Liquidation.
 
Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners in
accordance with their Capital Accounts. To the extent deemed advisable by the
General Partner, appropriate arrangements (including the use of a liquidating
trust) may be made to assure that adequate funds are available to pay any
contingent debts or obligations.
 
5.7          Substantial Economic Effect.
 
It is the intent of the Partners that the allocations of Profit and Loss under
this Agreement have substantial economic effect (or be consistent with the
Partners’ interests in the Partnership in the case of the allocation of losses
attributable to nonrecourse debt) within the meaning of Section 704(b) of the
Code as interpreted by the Regulations promulgated pursuant thereto. Article 5
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.
 
ARTICLE 6
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
 
6.1          Management of the Partnership.
 
(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions

23



--------------------------------------------------------------------------------




specifically contained in this Agreement, the powers of the General Partner
shall include, without limitation, the authority to take the following actions
on behalf of the Partnership:
 
(i)            to acquire, purchase, own, operate, lease and dispose of any
Investments that the General Partner determines are necessary or appropriate or
in the best interests of the business of the Partnership;
 
(ii)           to authorize, issue, sell, redeem or otherwise purchase any
Partnership Units or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Units, or options, rights, warrants or
appreciation rights relating to any Partnership Units) of the Partnership;
 
(iii)          to borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such indebtedness, and secure such indebtedness by mortgage,
deed of trust, pledge or other lien on the Partnership’s assets;
 
(iv)          to pay, either directly or by reimbursement, for all operating
costs and general administrative expenses of the Partnership to third parties or
to the General Partner or its Affiliates as set forth in this Agreement;
 
(v)           to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;
 
(vi)          to use assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;
 
(vii)         to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
 
(viii)        to prosecute, defend, arbitrate, or compromise any and all claims
or liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
 
(ix)          to file applications, communicate, and otherwise deal with any and
all governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
 
(x)           to make or revoke any election permitted or required of the
Partnership by any taxing authority;
 
(xi)          to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
 
(xii)         to determine whether or not to apply any insurance proceeds for
any Property to the restoration of such Property or to distribute the same;

24



--------------------------------------------------------------------------------




 
(xiii)        to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;
 
(xiv)        to retain other services of any kind or nature in connection with
the Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
 
(xv)         to negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner;
 
(xvi)        to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
 
(xvii)       to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;


(xviii)                      to form or acquire an interest in, and contribute
Property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of Property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);
 
(xix)                            to establish Partnership reserves for working
capital, capital expenditures, contingent liabilities, or any other valid
Partnership purpose;
 
(xx)                               to merge, consolidate or combine the
Partnership with or into another Person;
 
(xxi)                            to do any and all acts and things necessary or
prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” that is taxable as a corporation under Section 7704 of the
Code; and
 
(xxii)                         to take such other action, execute, acknowledge,
swear to or deliver such other documents and instruments, and perform any and
all other acts that the General Partner deems necessary or appropriate for the
formation, continuation and conduct of the business and affairs of the
Partnership (including, without limitation, all actions consistent with allowing
the General Partner at all times to qualify as a REIT unless the General Partner
voluntarily terminates its REIT status) and to possess and enjoy all of the
rights and powers of a general partner as provided by the Act.
 
(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
 
6.2                                         Delegation of Authority.
 
The General Partner may delegate any or all of its powers, rights and
obligations hereunder, and may appoint, employ, contract or otherwise deal with
any Person for the transaction of the business of the Partnership, which Person
may, under supervision of the General Partner, perform any acts or services for
the Partnership as the General Partner may approve.

25



--------------------------------------------------------------------------------




 
6.3                                         Indemnification and Exculpation of
Indemnitees.
 
(a)         The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, Property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Any indemnification pursuant to this Section 6.3 shall be made only
out of the assets of the Partnership.
 
(b)         The Partnership shall reimburse an Indemnitee for reasonable
expenses incurred by an Indemnitee who is a party to a proceeding in advance of
the final disposition of the proceeding upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the lndemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
 
(c)          The indemnification provided by this Section 6.3 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.
 
(d)         The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
 
(e)          For purposes of this Section 6.3, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.3; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.
 
(f)           In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.
 
(g)          An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.3 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
 
(h)         The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
 
(i) Notwithstanding the foregoing, the Partnership may not indemnify or hold
harmless an Indemnitee for any liability or loss unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Partnership; (ii) the Indemnitee was acting on behalf of or performing
services for the Partnership; (iii) the liability or loss was

26



--------------------------------------------------------------------------------




not the result of (A) negligence or misconduct, in the case that the Indemnitee
is a director of the General Partner (other than an Independent Director), the
Advisor or an Affiliate of the Advisor or (B) gross negligence or willful
misconduct, in the case that the Indemnitee is an Independent Director; and
(iv) the indemnification or agreement to hold harmless is recoverable only out
of net assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which securities of the General Partner or the Partnership were offered or sold
as to indemnification for violations of securities laws.
 
6.4                                             Liability of the General
Partner.
 
(a)         Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership or any Partners for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.
 
The Limited Partners expressly acknowledge that the General Partner is acting on
behalf of the Partnership, itself and its stockholders collectively, that the
General Partner is under no obligation to consider the separate interests of the
Limited Partners (including, without limitation, the tax consequences to Limited
Partners or the tax consequences of some, but not all, of the Limited Partners)
in deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of its stockholders on
one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
its stockholders or the Limited Partners; provided, however, that for so long as
the General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its stockholders
or the Limited Partner shall be resolved in favor of the stockholders. The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.
 
(b)         Subject to its obligations and duties as General Partner set forth
in Section 6.1 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
 
(c)          Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.
 
(e) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.
 

27



--------------------------------------------------------------------------------




6.5                                      Reimbursement of General Partner.
 
(a)              Except as provided in this Section 6.5 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
 
(b)              The General Partner shall be reimbursed on a monthly basis, or
such other basis as the General Partner may determine in its sole and absolute
discretion, for all Administrative Expenses incurred by the General Partner.
Reimbursement of Administrative Expenses shall be treated as an expense of the
Partnership and not as distributions of allocable income.
 
6.6                                      Outside Activities.
 
Subject to Section 6.8 hereof, the Articles of Incorporation and any agreements
entered into by the General Partner or its Affiliates with the Partnership or a
Subsidiary, any officer, director, employee, agent, trustee, Affiliate or
stockholder of the General Partner, the General Partner shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. None of the
Partnership, Limited Partners or any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures, interests and activities to the Partnership or any
Limited Partner, even if such opportunity is of a character which, if presented
to the Partnership or any Limited Partner, could be taken by such Person.
 
6.7                                      Employment or Retention of Affiliates.
 
(a)              Any Affiliate of the General Partner may be employed or
retained by the Partnership and may otherwise deal with the Partnership (whether
as a buyer, lessor, lessee, manager, furnisher of goods or services, broker,
agent, lender or otherwise) and may receive from the Partnership any
compensation, price, or other payment therefor which the General Partner
determines to be fair and reasonable.
 
(b)              The Partnership may lend or contribute to its Subsidiaries or
other Persons in which it has an equity investment, and such Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
 
(c)          The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement, applicable law and the
REIT status of the General Partner.
 
(d)         Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any Property
to, or purchase any Property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.
 
6.8                                    General Partner Participation.
 
The General Partner agrees that all business activities of the General Partner,
including activities pertaining to the acquisition, development or ownership of
any Investment, shall be conducted through the Partnership, a Subsidiary, a
Subsidiary Partnership or a taxable REIT subsidiary (within the meaning of
Section 856(l) of the Code); provided, however, that the General Partner is
allowed to hold cash and liquid investments to fund its expenses, including
redemptions of shares of common stock of the General Partner.
 

28



--------------------------------------------------------------------------------




6.9                                    Title to Partnership Assets.
 
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the Property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
 
6.10                             No Duplication of Fees or Expenses.
 
The Partnership may not incur or be responsible for any fee or expense (in
connection with the Offering or otherwise) that would be duplicative of fees and
expenses paid by the General Partner.
 
ARTICLE 7
CHANGES IN GENERAL PARTNER
 
7.1                                    Transfer of the General Partner’s Units.
 
(a)         The General Partner shall not transfer all or any portion of its
Units or withdraw as General Partner except as provided in, or in connection
with a transaction contemplated by, Section 7.1(b) or Section 7.1(c).
 
(b)         Except as otherwise provided in Section 7.1(c) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or the sale of all or substantially all of its assets
(other than in connection with a change in the General Partner’s state of
incorporation or organizational form), in each case which results in a change of
control of the General Partner (a “REIT Transaction”), unless the consent of
Limited Partners holding more than 50% of the Percentage Interests of the
Limited Partners (including, as applicable, Limited Partner Interests held by
the General Partner) is obtained.
 
(c) Notwithstanding Section 7.1(a) or 7.1(b),
 
(i)                                          a General Partner may transfer all
or any portion of its General Partnership Units to (A) a wholly owned Subsidiary
of such General Partner or (B) the owner of all of the ownership interests of
such General Partner, and following a transfer of all of its General Partnership
Units, may withdraw as General Partner; and
 
(ii)                                       the General Partner may engage in a
transaction not required to be submitted to the vote of the holders of its
capital stock by law or by the rules of any national securities exchange on
which any of the General Partner’s capital stock is listed.
 
7.2                                    Admission of a Substitute or Additional
General Partner.
 
A Person shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:
 
(a)         the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall

29



--------------------------------------------------------------------------------




have been filed for recordation and all other actions required by Section 2.4
hereof in connection with such admission shall have been performed;
 
(b)         if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
 
(c)          counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel as may be necessary) that (x) the admission
of the Person to be admitted as a substitute or additional General Partner is in
conformity with the Act and (y) none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.
 
7.3                                    Effect of Bankruptcy, Withdrawal, Death
or Dissolution of a General Partner.
 
(a) Upon the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a) hereof) or the
death, withdrawal, removal or dissolution of the sole remaining General Partner
(except that, if the sole remaining General Partner is on the date of such
occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Partnership
shall be dissolved and terminated unless the Partnership is continued pursuant
to Section 7.3(b) hereof. The merger of the General Partner with or into any
entity that is admitted as a substitute or successor General Partner pursuant to
Section 7.2 hereof shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner.
 
(b) Following the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a) hereof) or the
death, withdrawal, removal or dissolution of the sole remaining General Partner,
the Limited Partners, within ninety (90) days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof and
any other provisions of this Agreement, a substitute General Partner by consent
of a majority in interest of the Limited Partners. If the Limited Partners elect
to continue the business of the Partnership and admit a substitute General
Partner, the relationship with the Partners and of any Person who has acquired
an interest of a Partner in the Partnership shall be governed by this Agreement.
 
7.4                                    Removal of a General Partner.
 
(a)         Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, a General Partner, such General Partner shall be deemed to be
removed automatically. The Limited Partners may not remove the General Partner,
with or without cause.
 
(b)         If a General Partner has been removed pursuant to this Section 7.4
and the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its General Partnership Units in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.3(b) hereof and otherwise
be admitted to the Partnership in accordance with Section 7.2 hereof. At the
time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Units of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within ten (10) days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser. Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Units within thirty (30) days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Unit shall be the average of the two appraisals; provided,
however, that if the higher appraisal exceeds the lower appraisal by more than
20% of the amount of the lower appraisal, the two appraisers, no later than
forty (40) days after the removal of the General

30



--------------------------------------------------------------------------------




Partner, shall select a third appraiser who shall complete an appraisal of the
fair market value of the removed General Partner’s General Partnership Units no
later than sixty (60) days after the removal of the General Partner. In such
case, the fair market value of the removed General Partner’s General Partnership
Units shall be the average of the two appraisals closest in value.
 
(c)          The General Partnership Units of a removed General Partner, during
the time after default until transfer under Section 7.4(b), shall be converted
to that of a Limited Partner; provided, however, such removed General Partner
shall not have any rights to participate in the management and affairs of the
Partnership, and shall not be entitled to any portion of the income, expense,
profit, gain or loss allocations or cash distributions allocable or payable, as
the case may be, to the Limited Partners. Instead, such removed General Partner
shall receive and be entitled only to retain distributions or allocations of
such items that it would have been entitled to receive in its capacity as
General Partner, until the transfer is effective pursuant to Section 7.4(b).
 
(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary,
desirable and sufficient to effect all the foregoing provisions of this Section.
 
ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
 
8.1                                         Management of the Partnership.
 
The Limited Partners shall not participate in the management or control of
Partnership business nor shall they transact any business for the Partnership,
nor shall they have the power to sign for or bind the Partnership, such powers
being vested solely and exclusively in the General Partner.
 
8.2                                         Power of Attorney.
 
Each Limited Partner hereby irrevocably appoints the General Partner its true
and lawful attorney-in-fact, who may act for each Limited Partner and in its
name, place and stead, and for its use and benefit, to sign, acknowledge, swear
to, deliver, file or record, at the appropriate public offices, any and all
documents, certificates, and instruments as may be deemed necessary or desirable
by the General Partner to carry out fully the provisions of this Agreement and
the Act in accordance with their terms, which power of attorney is coupled with
an interest and shall survive the death, dissolution or legal incapacity of the
Limited Partner, or the transfer by the Limited Partner of any part or all of
its Partnership Units.
 
8.3                                         Limitation on Liability of Limited
Partners.
 
No Limited Partner shall be liable for any debts, liabilities, contracts or
obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.
 
8.4                                         Ownership by Limited Partner of
Corporate General Partner or Affiliate.
 
No Limited Partner shall at any time, either directly or indirectly, own any
stock or other interest in the General Partner or in any Affiliate thereof, if
such ownership by itself or in conjunction with other stock or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
for federal tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.
 
8.5                                         Limited Partner Right of Redemption.
 

31



--------------------------------------------------------------------------------




(a) Subject to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e) and 8.5(f) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to the Limited Partnership Units held by them, a
Qualifying Party, but no other Limited Partner or Assignee, shall, after holding
their Limited Partnership Units for at least one year, have the right (subject
to the terms and conditions set forth herein) to require the Partnership to
redeem (a “Redemption”) all or a portion of such Limited Partnership Units (the
“Tendered Units”) held by such Limited Partner (a “Redemption Right”) in
exchange for REIT Shares issuable on, or the Cash Amount payable on, or a
combination thereof having an equivalent value to the REIT Shares issuable on,
or the Cash Amount payable on, the Specified Redemption Date, as determined by
the General Partner in its sole discretion. Any Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner) by the Limited Partner exercising the Redemption
Right (the “Tendering Party”). No Limited Partner may deliver more than two
Notices of Redemption during each calendar year. A Limited Partner may not
exercise the Redemption Right for less than 1,000 Limited Partnership Units or,
if such Limited Partner holds less than 1,000 Limited Partnership Units, all of
the Limited Partnership Units held by such Partner. The Tendering Party shall
have no right, with respect to any Limited Partnership Units so redeemed, to
receive any distribution paid with respect to Limited Partnership Units if the
record date for such distribution is on or after the Specified Redemption Date.
 
(b)              If the General Partner elects to redeem Tendered Units for REIT
Shares rather than cash, then the Partnership shall direct the General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 8.5(b), in which case, (i) the General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption Right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
General Partner in exchange for REIT Shares. The percentage of the Tendered
Units tendered for Redemption by the Tendering Party for which the General
Partner elects to issue REIT Shares (rather than cash) is referred to as the
“Applicable Percentage.” In making such election to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Limited Partners over another nor discriminates
against a group or class of Limited Partners. If the Partnership elects to
redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the General Partner in exchange for a number of REIT Shares
equal to the product of the REIT Shares Amount and the Applicable Percentage.
The product of the Applicable Percentage and the REIT Shares Amount, if
applicable, shall be delivered by the General Partner as duly authorized,
validly issued, fully paid and accessible REIT Shares, free of any pledge, lien,
encumbrance or restriction, other than the Aggregate Share Ownership Limit and
other restrictions provided in the Article of Incorporation, the bylaws of the
General Partner, the Securities Act and relevant state securities or “blue sky”
laws. Notwithstanding the provisions of Section 8.5(a) and this Section 8.5(b),
the Tendering Parties shall have no rights under this Agreement that would
otherwise be prohibited under the Articles of Incorporation.
 
(c)               In connection with an exercise of Redemption Rights pursuant
to this Section 8.5, the Tendering Party shall submit the following to the
General Partner, in addition to the Notice of Redemption:
 
(i)                           A written affidavit, dated the same date as the
Notice of Redemption, (a) disclosing the actual and constructive ownership, as
determined for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by
(i) such Tendering Party and (ii) any Related Party and (b) representing that,
after giving effect to the Redemption and assuming that the General Partner
elects to exchange REIT Shares for all Tendered Units, neither the Tendering
Party nor any Related Party will own REIT Shares in excess of the Aggregate
Share Ownership Limit (or, if applicable the Excepted Holder Limit);
 
(ii)                        A written representation that neither the Tendering
Party nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption on the Specified Redemption Date;
 
(iii)                   An undertaking to certify, at and as a condition to the
closing of the Redemption on the Specified Redemption Date, that either (a) the
actual and constructive ownership of REIT Shares by the Tendering Party and any
Related Party remain unchanged from that disclosed in the affidavit required by
Section 8.5(c)(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party

32



--------------------------------------------------------------------------------




shall own REIT Shares in violation of the Aggregate Share Ownership Limit (or,
if applicable, the Excepted Holder Limit); and
 
(iv)                    Any other documents as the General Partner may
reasonably require in connection with the issuance of REIT Shares upon the
exercise of the Redemption Right.
 
(v)                       Any Cash Amount to be paid to a Tendering Party
pursuant to this Section 8.5 shall be paid on the Specified Redemption Date;
provided, however, that the General Partner may elect to cause the Specified
Redemption Date to be delayed for up to an additional 180 days to the extent
required for the General Partner to cause additional REIT Shares to be issued to
provide financing to be used to make such payment of the Cash Amount.
Notwithstanding the foregoing, the General Partner agrees to use its best
efforts to cause the closing of the acquisition of Tendered Units hereunder to
occur as quickly as reasonably possible.
 
(vi)                    Notwithstanding any other provision of this Agreement,
the General Partner shall restrict the ability of the Limited Partners to
exercise their Redemption Rights to prevent, among other things, (a) any person
from owning shares in excess of the Common Share Ownership Limit, the Aggregate
Share Ownership Limit and the Excepted Holder Limit, (b) the General Partner’s
common stock from being owned by less than 100 persons, (c) the General Partner
from being “closely held” within the meaning of section 856(h) of the Code, and
(c) to ensure that the Partnership does not constitute a “publicly traded
partnership” under section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof (a “Restriction Notice”) to each of the
Limited Partners holding Partnership Units, which notice shall be accompanied by
a copy of an opinion of counsel to the Partnership which states that, in the
opinion of such counsel, restrictions are necessary in order to avoid having the
Partnership be treated as a “publicly traded partnership” taxable as a
corporation under section 7704 of the Code.
 
(vii)                 A redemption fee may be charged in connection with an
exercise of Redemption Rights pursuant to this Section 8.5.
 
8.6                                                  Redemption of Special
Limited Partnership Units.
 
Upon the earliest to occur of (a) the termination or nonrenewal of the Advisory
Agreement for “cause” (as defined in the Advisory Agreement), (b) a Termination
Event, (c) the Listing, or (d) a merger, consolidation or sale of substantially
all of the General Partner’s assets or any similar transaction or any
transaction pursuant to which a majority of the board of directors of the
General Partner then in office are replaced or removed, the Special Limited
Partnership Units will be redeemed.
 
(a)                                 If the Advisory Agreement is terminated or
not renewed by the General Partner for “cause” (as defined in the Advisory
Agreement), all of the Special Limited Partnership Units shall be redeemed by
the Partnership for $1 within thirty (30) days after the termination or
nonrenewal of the Advisory Agreement.
 
(b)                                 Upon the occurrence of a Termination Event,
the Listing or a merger, consolidation or sale of substantially all of the
General Partner’s assets or any similar transaction or any transaction pursuant
to which a majority of the board of directors of the General Partner then in
office are replaced or removed, the Special Limited Partnership Units shall be
redeemed for an aggregate amount equal to the amount that would have been
distributed to the Special Limited Partner under Section 5.2(b) if all assets of
the Partnership had been sold for their fair market value and all liabilities of
the Partnership had been satisfied in full according to their terms. Such
redemption shall occur no later than thirty (30) days after the date of a
Termination Event and no later than 240 days after the Listing. In determining
the fair market value of the assets of the Partnership, (i) in connection with a
Termination Event, the General Partner shall obtain an appraisal of the assets
of the Partnership (excluding any assets which may be readily marked to market)
except that if the Termination Event is the result of any of the events
described under (iii) below, then the fair market value of the shares shall be
determined under (iii) below, (ii) in connection with the Listing, the General
Partner shall make such determination (a) taking into account, in the event of a
Listing on a national securities exchange only, the market value of the General
Partner’s listed shares based upon the average closing price, or average of bid
and asked prices, as the case may be, during a period of thirty (30) days during
which such shares are traded beginning one hundred and twenty (120) days after
the Listing

33



--------------------------------------------------------------------------------




or (b) taking into account the value of the General Partner’s shares based upon
the initial public offering price in the event of an underwritten public
offering and (iii) in connection with a merger, consolidation or sale of
substantially all of the General Partner’s assets or any similar transaction,
the General Partners shall make such determination based on the value of the
consideration received by the General Partner or its stockholders.  Payment to
the Special Limited Partner upon a Termination Event or a Listing shall be paid,
at the Special Limited Partner’s discretion, in the form of (a) shares of the
General Partner’s common stock or (b) a promissory note bearing interest at a
rate deemed fair and reasonable by a majority of the Independent Directors. In
the event the Special Limited Partner elects to receive shares of the General
Partner’s common stock and the General Partner’s shares are not listed on a
national securities exchange, at the option of the Special Limited Partner, the
Special Limited Partner and the General Partner shall enter into an agreement
whereby the General Partner shall register such shares of common stock with the
Commission. However, any payments under a promissory note may not be made in
connection with a Termination Event until either (a) the closing of asset sales
that result in aggregate, cumulative distributions to the Partners (other than
the Special Limited Partner) of the Partnership from operating income, sales
proceeds and other sources in an amount equal to their Capital Contributions to
the Partnership plus a 6.00% cumulative non-compounded annual pre-tax return
thereon, or (b) a Listing (each a “Subsequent Liquidity Event”). In addition,
the principal amount of the promissory note issued in connection with a
Termination Event will be subject to reduction as of the date of the Subsequent
Liquidity Event by an amount that will ensure that, in connection with the
Subsequent Liquidity Event, the Special Limited Partner does not receive in
excess of 15% of the distributions that are made or are deemed to be made by the
Partnership after the Partners (other than the Special Limited Partner) have
received or are deemed to have received aggregate, cumulative distributions
equal to their Capital Contributions to the Partnership plus a 6.00% cumulative
non-compounded annual pre-tax return thereon.


ARTICLE 9
TRANSFERS OF LIMITED PARTNERSHIP UNITS
 
9.1                                        Purchase for Investment.
 
(a)           Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of its Partnership Units is
made as a principal for its account for investment purposes only and not with a
view to the resale or distribution of such Partnership Units.
 
(b)           Each Limited Partner agrees that he will not sell, assign or
otherwise transfer its Partnership Units or any fraction thereof, whether
voluntarily or by operation of law or at judicial sale or otherwise, to any
Person who does not make the representations and warranties to the General
Partner set forth in Section 9.1(a) above and similarly agree not to sell,
assign or transfer such Partnership Units or fraction thereof to any Person who
does not similarly represent, warrant and agree.
 
9.2                                        Restrictions on Transfer of Limited
Partnership Units.
 
(a)           Subject to the provisions of 9.2(b) and (c), no Limited Partner
may offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partnership Units, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.
 
(b)           No Limited Partner may withdraw from the Partnership other than as
a result of a permitted transfer (i.e., a Transfer consented to as contemplated
by clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Units pursuant to this Article 9 or pursuant to
a redemption of all of its Partnership Units pursuant to Section 8.5 or pursuant
to the redemption of the Limited Partner’s Special Partnership Units pursuant to
Section 8.6. Upon the permitted transfer or redemption of all of a Limited
Partner’s Partnership Units, such Limited Partner shall cease to be a Limited
Partner.

34



--------------------------------------------------------------------------------




 
(c)           Notwithstanding Section 9.2(a) and subject to Sections 9.2(d),
(e) and (f) below, a Limited Partner may Transfer, without the consent of the
General Partner, all or a portion of its Partnership Units to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.
 
(d)           No Limited Partner may effect a Transfer of its Limited
Partnership Units, in whole or in part, if, in the opinion of legal counsel for
the Partnership, such proposed Transfer would require the registration of the
Limited Partnership Units under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).
 
(e)           No Transfer by a Limited Partner of its Partnership Units, in
whole or in part, may be made to any Person if (i) in the opinion of the General
Partner based on the advice of legal counsel for the Partnership, if
appropriate, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of the
General Partner based on the advice of legal counsel for the Partnership, if
appropriate, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or subject the General Partner to any additional
taxes under Section 857 or Section 4981 of the Code, (iii) such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code, (iv) such Transfer would cause the General Partner to own 10% or more
of the ownership interests of any tenant of a Property held by the partnership
within the meaning of Section 856(d)(2)(B) of the Code, or (v) such Transfer
would result in the General Partner being “closely held” within the meaning of
Section 856(h) of the Code.
 
(f)            No transfer by a Limited Partner of any Partnership Units may be
made to a lender to the Partnership or any Person who is related (within the
meaning of Regulations Section 1.752-4(b)) to any lender to the Partnership
whose loan constitutes a Nonrecourse Liability, without the consent of the
General Partner, which may be withheld in its sole and absolute discretion,
provided that as a condition to such consent the lender will be required to
enter into an arrangement with the Partnership and the General Partner to
exchange or redeem any Partnership Units in which a security interest is held
for cash in an amount equal to such Partner’s Capital Account allocable (in the
reasonable determination of the General Partner) to such exchanged or redeemed
Partnership Units, simultaneously with the time at which such lender would be
deemed to be a Partner in the Partnership for purposes of allocating liabilities
to such lender under Section 752 of the Code.
 
(g)           Any Transfer in contravention of any of the provisions of this
Article 9 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.
 
(h)           Prior to the consummation of any Transfer under this Article 9,
the transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
 
9.3                                        Admission of Substitute Limited
Partner.
 
(a)      Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Units of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Units) shall be deemed admitted as a Limited Partner
of the Partnership only with the consent of the General Partner and upon the
satisfactory completion of the following:
 
(i)            The assignee shall have accepted and agreed to be bound by the
terms and provisions of this Agreement by executing a counterpart or an
amendment thereof, including a revised Exhibit A, and such other documents or
instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner.

35



--------------------------------------------------------------------------------




 
(ii)           To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed for record in accordance with the Act.
 
(iii)          The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.
 
(iv)          If the assignee is a corporation, partnership or trust, the
assignee shall have provided the General Partner with evidence satisfactory to
counsel for the Partnership of the assignee’s authority to become a Limited
Partner under the terms and provisions of this Agreement.
 
(v)           The assignee shall have executed a power of attorney containing
the terms and provisions set forth in Section 8.2 hereof.
 
(vi)          The assignee shall have paid all legal fees and other expenses of
the Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
 
(vii)         The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
 
(b)      For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
 
(c)        The General Partner shall cooperate with the Person seeking to become
a Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.
 
9.4                                    Rights of Assignees of Partnership Units.
 
(a)           Subject to the provisions of Sections 9.1 and 9.2 hereof, except
as required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.
 
(b)           Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Units, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Units shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Units.
 
9.5                                        Effect of Bankruptcy,
Death, Incompetence or Termination of a Limited Partner.
 
The occurrence of an Event of Bankruptcy as to a Limited Partner, the death of a
Limited Partner or a final adjudication that a Limited Partner is incompetent
(which term shall include, but not be limited to, insanity) shall not cause the
termination or dissolution of the Partnership, and the business of the
Partnership shall continue if an order for relief in a bankruptcy proceeding is
entered against a Limited Partner, the trustee or receiver of his estate or, if
he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed

36



--------------------------------------------------------------------------------




to assign all or any part of its Partnership Units and to join with the assignee
in satisfying conditions precedent to the admission of the assignee as a
Substitute Limited Partner.
 
9.6                                        Joint Ownership of Units.
 
A Partnership Unit may be acquired by two individuals as joint tenants with
right of survivorship, provided that such individuals either are married or are
related and share the same home as tenants in common. The written consent or
vote of both owners of any such jointly held Partnership Unit shall be required
to constitute the action of the owners of such Partnership Unit; provided,
however, that the written consent of only one joint owner will be required if
the Partnership has been provided with evidence satisfactory to the counsel for
the Partnership that the actions of a single joint owner can bind both owners
under the applicable laws of the state of residence of such joint owners. Upon
the death of one owner of a Partnership Unit held in a joint tenancy with a
right of survivorship, the Partnership Unit shall become owned solely by the
survivor as a Limited Partner and not as an assignee. The Partnership need not
recognize the death of one of the owners of a jointly-held Partnership Unit
until it shall have received notice of such death. Upon notice to the General
Partner from either owner, the General Partner shall cause the Partnership Unit
to be divided into two equal Partnership Units, which shall thereafter be owned
separately by each of the former owners.
 
ARTICLE 10
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
 
10.1                                 Books and Records.
 
At all times during the continuance of the Partnership, the Partners shall keep
or cause to be kept at the Partnership’s specified office true and complete
books of account in accordance with generally accepted accounting principles,
including: (a) a current list of the full name and last known business address
of each Partner, (b) a copy of the Certificate of Limited Partnership and all
Certificates of amendment thereto, (c) copies of the Partnership’s federal,
state and local income tax returns and reports, (d) copies of this Agreement and
amendments thereto and any financial statements of the Partnership for the three
most recent years and (e) all documents and information required under the Act.
Any Partner or its duly authorized representative, upon paying the costs of
collection, duplication and mailing, shall be entitled to inspect or copy such
records during ordinary business hours.
 
10.2                                 Custody of Partnership Funds; Bank
Accounts.
 
(a)        All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.
 
(b)        All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).
 
10.3                        Fiscal and Taxable Year.
 
The fiscal and taxable year of the Partnership shall be the calendar year.
10.4                                 Annual Tax Information and Report.
 

37



--------------------------------------------------------------------------------




Within seventy-five (75) days after the end of each fiscal year of the
Partnership, the General Partner shall furnish to each person who was a Limited
Partner at any time during such year the tax information necessary to file such
Limited Partner’s individual tax returns as shall be reasonably required by law.
 
10.5                            Tax Matters Partner; Tax Elections; Special
Basis Adjustments.
 
(a)           The General Partner shall be the Tax Matters Partner of the
Partnership within the meaning of Section 6231(a)(7) of the Code. As Tax Matters
Partner, the General Partner shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the Tax Matters
Partner. The General Partner shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Internal Revenue
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses. In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to all Limited Partners on the date such
petition is filed, or (ii) mail a written notice to all Limited Partners, within
such period, that describes the General Partner’s reasons for determining not to
file such a petition.
 
(b)           All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.
 
(c)           In the event of a transfer of all or any part of the Partnership
Units of any Partner, the Partnership, at the option of the General Partner, may
elect pursuant to Section 754 of the Code to adjust the basis of the
Partnership’s assets. Each Partner will furnish the Partnership with all
information necessary to give effect to such election.
 
(d)           By executing this Agreement, each Partner authorizes and directs
the Partnership to elect to have the “Safe Harbor” described in the proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43 (the
“Notice”) apply to any interest in the Partnership transferred to a service
provider by the Partnership on or after the effective date of such Revenue
Procedure in connection with services provided to the Partnership. For purposes
of making such Safe harbor election, the General Partner is hereby designated as
the “partner who has responsibility for federal income tax reporting” by the
Partnership and, accordingly, execution of such Safe Harbor election by the
General Partner constitutes execution of a “Safe Harbor Election” in accordance
with Section 3.03(1) of the Notice. The partnership and each Partner hereby
agrees to comply with all requirements of the Safe Harbor described in the
Notice, including the requirement that each Partner shall prepare and file all
U.S. federal income tax returns reporting the income tax effects of each Safe
Harbor Partnership Unit issued by the Partnership in a manner consistent with
the requirements of the Notice. A Partner’s obligations to comply with the
requirements of this Section 10.5(d) shall survive such Partner’s ceasing to be
a Partner of the Partnership and/or the termination, dissolution, liquidation
and winding up of the Partnership, and, for purposes of this Section 10.5(d),
the Partnership shall be treated as continuing in existence. Each partner
authorizes the General Partner to amend this Section 10.5(d) to the extent
necessary to achieve substantially the same tax treatment with respect to any
interest in the Partnership transferred to a service provider by the Partnership
in connection with services provided to the Partnership as set forth in
Section 4 of the Notice (e.g., to reflect changes from the rules set forth in
the Notice in subsequent Internal Revenue Service guidance); provided that such
amendment is not materially adverse to such Partner (as compared with the
after-tax consequences that would result if the provisions of the Notice applied
to all interests in the Partnership transferred to a service provider by the
Partnership in connection with services provided to the Partnership). Each
Limited Partner further agrees to execute any forms or documents reasonably
necessary to effectuate any of the foregoing provisions of this Section 10.5(d).
 
10.6         Reports to Limited Partners.
 
(a)             As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for

38



--------------------------------------------------------------------------------




such fiscal year, presented in accordance with generally accepted accounting
principles. The annual financial statements shall be audited by accountants
selected by the General Partner.
 
(b)             Any Partner shall further have the right to a private audit of
the books and records of the Partnership at the expense of such Partner,
provided such audit is made for Partnership purposes and is made during normal
business hours.
 
ARTICLE 11
AMENDMENT OF AGREEMENT
 
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of Limited Partners holding more than 50%
of the Percentage Interests of the Limited Partners:
 
(a)             any amendment affecting the operation of the redemption right or
conversion right set forth in Section 8.5 in a manner adverse to the Limited
Partners;
 
(b)             any amendment that would adversely affect the rights of the
Limited Partners to receive the distributions payable to them hereunder, other
than with respect to the issuance of additional Partnership Units pursuant to
Section 4.2 hereof;
 
(c)             any amendment that would alter the Partnership’s allocations of
Profit and Loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Units pursuant to Section 4.2 hereof; or
 
(d)             any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership.
 
ARTICLE 12
GENERAL PROVISIONS
 
12.1           Notices.
 
All communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or upon
deposit in the United States mail, registered, postage prepaid return receipt
requested, to the Partners at the addresses set forth in Exhibit A attached
hereto; provided, however, that any Partner may specify a different address by
notifying the General Partner in writing of such different address. Notices to
the Partnership shall be delivered at or mailed to its specified office.
 
12.2             Survival of Rights.
 
Subject to the provisions hereof limiting transfers, this Agreement shall be
binding upon and inure to the benefit of the Partners and the Partnership and
their respective legal representatives, successors, transferees and assigns.
 
12.3             Additional Documents.
 
Each Partner agrees to perform all further acts and execute, swear to,
acknowledge and deliver all further documents which may be reasonable,
necessary, appropriate or desirable to carry out the provisions of this
Agreement or the Act.
 
12.4            Severability.
 

39



--------------------------------------------------------------------------------




If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.
 
12.5             Entire Agreement.
 
This Agreement and exhibits attached hereto constitute the entire Agreement of
the Partners and supersede all prior written agreements and prior and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
 
12.6            Pronouns and Plurals.
 
When the context in which words are used in the Agreement indicates that such is
the intent, words in the singular number shall include the plural and the
masculine gender shall include the neuter or female gender as the context may
require.
 
12.7         Headings.
 
The Article headings or sections in this Agreement are for convenience only and
shall not be used in construing the scope of this Agreement or any particular
Article.
 
12.8          Counterparts.
 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original copy and all of which together shall constitute one and
the same instrument binding on all parties hereto, notwithstanding that all
parties shall not have signed the same counterpart.
 
 
12.9      Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware; provided, however, that any cause of action for violation
of federal or state securities laws shall not be governed by this Section 12.9.
 
[Remainder of Page intentionally Left blank]
 

40



--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Agreement of Limited Partnership Agreement, all as of the 9th day of
February, 2015.
 
GENERAL PARTNER:
 
NorthStar/RXR New York Metro Income, Inc.
 
 
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary
 
LIMITED PARTNER:
 
NorthStar/RXR New York Metro Income, Inc.
 
 
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary
 
 
SPECIAL LIMITED PARTNER
 
 
NorthStar/RXR NTR OP Holdings, LLC
By: NorthStar Asset Management Group Inc.
 
 
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary

 


 


 





41



--------------------------------------------------------------------------------




 
EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
 
In accordance with Section 8.5 of the Limited Partnership Agreement (the
“Agreement”) of NorthStar/RXR Operating Partnership, LP, the undersigned hereby
irrevocably (i) presents for redemption Limited Partnership Units in
NorthStar/RXR Operating Partnership, LP in accordance with the terms of the
Agreement and the Redemption Right referred to in Section 8.5 thereof,
(ii) surrenders such Limited Partnership Units and all right, title and interest
therein, and (iii) directs that the Cash Amount or REIT Shares Amount (as
defined in the Agreement) as determined by the General Partner deliverable upon
exercise of the Redemption Right be delivered to the address specified below,
and if REIT Shares (as defined in the Agreement) are to be delivered, such REIT
Shares be registered or placed in the name(s) and at the address(es) specified
below.
 
Dated:
 
 
 
 
(Name of Limited Partner)
 
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
 
(City)
(State)
(Zip Code)
 
 
 
 
Signature Guaranteed by:
 
 
 
 
 
 
 
 
 
 
 
 
 

 
If REIT Shares are to be issued, issue to:
 
Name:
 
 
 
 
 
Social Security or Tax I.D. Number:
 
 
 
 
 
 

 
B-1



42



--------------------------------------------------------------------------------




 
EXHIBIT C
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO LIMITED
PARTNERSHIP UNITS
 
The undersigned LTIP Holder hereby irrevocably (i) elects to convert the number
of LTIP Units in NorthStar/RXR Operating Partnership, LP (the “Partnership”) set
forth below into Limited Partnership Units in accordance with the terms of the
Agreement of Limited Partnership of the Partnership, as amended; and
(ii) directs that any cash in lieu of Limited Partnership Units that may be
deliverable upon such conversion be delivered to the address specified below.
 
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.
 
Name of Holder:
 
 
 

(Please Print: Exact Name as Registered with Partnership) Number of LTIP Units
to be Converted:
 
 
 

Date of this Notice:
 
 
 

 
 
(Signature of Holder: Sign Exact Name as Registered with Partnership)
 
 

(Street Address)
 
 
 

(City)                                            
(State)                              (Zip Code)
 
Signature Guaranteed by:
 
 

 
C-1



43



--------------------------------------------------------------------------------




 
EXHIBIT D
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS INTO
LIMITED PARTNERSHIP UNITS
 
NorthStar/RXR Operating Partnership, LP (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the LTIP Holder set forth below
to be converted into Limited Partnership Units in accordance with the terms of
the Agreement of Limited Partnership of the Partnership, as amended.
 
Name of Holder:
 
 
 
 

(Please Print: Exact Name as Registered with Partnership) Number of LTIP Units
to be Converted:
 
 
 
 

Date of this Notice:
 
 
 
 

 
D-1







44

